Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Energy & Technology Corp. f/k/a Technical Industries & Energy, Corp. Lafayette, LA We consent to the inclusion in Amendment No.4 to the Registration Statement on Form S-1 filed with the SEC on April 24,2008 (the “Registration Statement”), of our report dated April 14, 2008, relating to the consolidated financial statements of Energy & Technology Corp., formerly known as Technical Industries & Energy, Corp., appearing in the Prospectus, which is a part of such Registration Statement.We also consent to the reference to our firm under the caption “Experts” in such Registration Statement. /s/ LaPorte, Sehrt, Romig & Hand A
